Citation Nr: 1514099	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from June 1989 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in May 2010 and November 2011.  The Board denied this appeal in a September 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, (the Parties), vacated the September 2012 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In August 2014, the Board remanded this matter to the AOJ for additional development consistent with the terms of the JMR.  The Board's Remand directives were not substantially complied with so another remand is necessary.  See Stegall v. West, 11 Vet. App. 298, 271 (1998).  

The appeal is REMANDED AOJ.  VA will notify the Veteran if further action is required.


REMAND

The terms of the JMR include that VA must provide the Veteran with an examination to determine if his psychiatric condition is related to his active duty service or to his service-connected conditions.  The Parties noted that the Veteran experienced symptoms of a psychiatric condition during his active duty service and that those symptoms are sufficiently identified in his service treatment records.  In this regard, the Parties pointed to a June 1994 Report of Medical History, indicating that the Veteran experienced "[d]epression or excessive worry."  

Here, the Board also notes that the Veteran contended in his February 2006 substantive appeal that his psychiatric condition started in 1985/1986.  He explained that at that time he was fighting with his ex-wife regarding custody of his child due to abuse.  

The Veteran's service treatment records document that he was seen in April 1985 for adjustment problems involving marital discord.

In October 2004 and April 2005 statements the Veteran contended that his psychiatric disorder is caused by his other service connected conditions.  It is noted that at present, service connection has been established for the following disabilities:  (1) status post resection lymph node right neck with residual painful paresthesias over scar, (2) tinnitus, (3) bilateral hearing loss, (4) right ureteral calculus.  

In the August 2014 Remand, the Board directed the AOJ to provide the Veteran a VA examination.  It directed that the examiner diagnose any identified psychiatric disorders and provide opinions with regard to such diagnosed disorders.  The opinions were to address three theories of entitlement.  First, whether any such disorder arose during or was caused by the Veteran's active military service (direct service connection).  Second, whether any such disorder was caused by a condition that had already been service-connected (secondary service connection on a causation theory).  Third, whether any such disorder permanently worsened beyond normal progression by a condition that had already been service connected (secondary service connection on an aggravation theory.  The Board asked that the examiner explain his or her determination.  

In September 2014, the Veteran underwent a VA mental disorders examination.  The examiner diagnosed unspecified depression.  Her opinion, in its entirety, was as follows:  

Veteran's diagnosis of Unspecified Depressive Disorder less likely arose or started during service or is otherwise related to service.  Rationale:  No objective evidence of depression during his military service.  Symptoms can not be linked.

Veteran's diagnosis of Unspecified Depressive Disorder is less likely caused by a service-connected disability (status post lymph node resection scar with
painful paresthesias, tinnitus, hearing loss and right ureteral calculus).  Rationale: No objective evidence of depression during his military service.  Symptoms can not be linked. 

Under a heading for "Additional rationale/feedback" she provided the following:  

[The Veteran] reported that he experienced the first bout of depression around the time his wife was diagnosed with breast cancer about 8 years ago.  He reported that his life has changed after this event. He reported financial problems caused their relocation about 6 years ago.  He reported undergoing a heart ablation about 4 years ago.  Veteran scored 17 in the Beck's depression inventory.  He also reported being a victim of sexual abuse at age 12.

The examination is inadequate.  

First, the examiner did not address whether the Veteran's psychiatric disorder was permanently worsened beyond its natural progression by his service-connected disabilities.  This was a directive of the Board's Remand and the Board must remand the issue again because the Veteran has a right to compliance with the terms of the Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Second, the examination report raises a question as to extent that the examiner review of the Veteran's claims file, in particular his service treatment records.  The examiner made no reference to the notation in the service treatment records that was pointed out in the JMR.  Her responses to preformatted items in the examination report also draw into question what was reviewed.  In this regard, the examination report indicates that the examiner reviewed the Veteran's "e-folder" and did not review his hard copy paper C-file.  However, the next line in the report under Medical record review is "If no, check all records reviewed:"  The examination report format is not clear as to whether this refers to just a hard copy review or a hard copy and electronic file review - the latter appearing more consistent with the format.  Under that heading are 11 subheadings with brackets to indicate what records were reviewed.  These include 5 separate subheadings for military records, including ones for military separation examination and military service treatment records.  The only selection with an "X" in it is the one for Veterans Health Administration medical records.  These selections and the lack of any statement regarding the June 1994 Report of Medical History report draws into question the extent of review of the Veteran's service treatment records.  

Third, the rationale is lacking.  That rationale consisted of "[n]o objective evidence of depression during his military service.  Symptoms can not be linked."  Assuming that the first sentence indicates that he was not diagnosed with depression during service, that is a statement of fact with regard to the service treatment records and is not a medical opinion.  The second sentence is conclusory.  The "additional rationale/feedback" contains a listing of facts but does not include any rationale.  

There is insufficient medical evidence of record for the Board to decide the appeal.  Because VA has yet to comply with the terms of the JMR, and more importantly, has not met its statutory duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an adequate medical examination, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file to include records of any relevant VA treatment since August 2014.  



2.  Then, ensure that the Veteran is scheduled for a VA examination by an examiner who has not previously examined him.  The examiner must review the Veteran's electronic claims file.  This file includes both his service treatment records and post service treatment records as well as statements he has made with regard to his claim and adjudicative determinations.  The examiner must indicated whether he or she has reviewed the claims file.  The examiner must accomplish the following:

(a)  Provide a diagnosis or diagnoses for any psychiatric disorder that the Veteran has had at any time since he filed his claim in October 2004.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed psychiatric disorder had onset during the Veteran's active service or was caused by his active service.  The examiner must explain the significance, to his or her medical conclusion, of the fact that the Veteran indicated in his June 1994 Report of Medical History that he had experienced depression or excessive worry and the April 1985 service treatment record entry regarding marital discord.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder was caused by a condition for which service connection has already been established.  At the time of this Remand, service connection has been established for 1) status post resection lymph node right neck with residual painful paresthesias over scar, (2) tinnitus, (3) bilateral hearing loss, and (4) right ureteral calculus.

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder has been permanently worsened beyond its natural progression (i.e., aggravated) by a condition for which service connection has already been established.  

3.  After ensuring that the examination report is adequate, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




